Citation Nr: 1614449	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-02 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service connected left hip disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran service connection for a left hip disability, in light of a January 2013 decision by the Board which granted service connection.  This December 2013 rating decision also assigned the Veteran a non-compensable rating for limitation of flexion (Diagnostic Code 5252) and a separate non-compensable rating for limitation of abduction, adduction and rotation of the Veteran's left hip (Diagnostic Code 5253), effective June 21, 2010.  The Veteran submitted a notice of disagreement with these ratings in January 2014, and he perfected his appeal in August 2014.  

This claim was previously before the Board in March 2015, at which time this claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  That development having been completed, this claim is once again before the Board for further appellate review.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.


FINDINGS OF FACT

1. The Veteran experiences painless left hip limitation of motion. 

2. The Veteran's medical records do not contain radiographic evidence of any degenerative arthritis in the Veteran's left hip.  




CONCLUSION OF LAW

The criteria for an initial compensable rating of the Veteran's left hip disability have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a; Diagnostic Code (DC) 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his left hip disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court of Appeal for Veteran's Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left hip disability was granted and an initial rating was assigned in the December 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

However, the VCAA does place on the VA a duty to assist the Veteran by making reasonable efforts to obtain evidence necessary to substantiate the claim for benefits, unless no reasonable probability exists that such assistance would aid in substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

To that end, the Veteran's service treatment records and post-service medical records have been obtained.  The Veteran was also provided with VA medical examinations of his left hip in April 2013 and April 2014.  A review of the examination reports shows a discussion of the documented medical history and assertions.  Range of motion studies were accomplished, and the examinations contained a description of the Veteran's complaints and symptoms.  Accordingly, the Board finds that these examination reports are adequate to decide this issue, as it is predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As was noted above, this claim was previously remanded by the Board in March of 2015 in order to obtain additional records, the Veteran's Vocational Rehabilitation Folder and updated treatment records.  As it happens, there is no Vocational Rehabilitation Folder, but the updated records were obtained and considered.  

Finally, the Board finds no reasonable probability that any further attempt at development would aid the Veteran in the substantiation of his claim for an initial compensable rating of his left hip disability, as there is no indication that the Veteran's condition has appreciably worsened since his April 2014 examination.  Therefore, the Board finds that the VA has satisfied its duty to assist the Veteran under the VCAA.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In applying these disability ratings, a veteran's entire history is to be considered.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  To that end, the Board acknowledges that since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Finally, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the claims on appeal all relate to the Veteran's service connected left hip disability.  Currently, the Veteran is rated under DC 5252, which relates to the limitation of flexion of the hip, and under DC 5253, which concerns the limitation of the abduction, adduction, and rotation of the hip.  

A. Limitation of Flexion of the Left Hip.

As noted above, DC 5252 discusses limitation of flexion of the hips.  Under this DC, in order to be rated at 10 percent, the lowest compensable rating, the claimant's hip flexion must be limited to 45 degrees, or less.  A rating of 20 percent is awarded when the claimant's hip flexion is limited to 30 degrees or less, and a rating of 30 percent is awarded when the Veteran's flexion is limited to 20 degrees.  The maximum available disability rating under this diagnostic code is 40 percent, which is appropriate when the claimant's hip flexion is limited to 10 degrees or less.  

In this case, the Veteran's hip flexion was first measured in April 2013 as part of the VA medical examination.  At this time, the Veteran's left hip flexion was measured at 120 degrees.  Normal flexion of the hip ends at 125 degrees, and so the Veteran's flexion was only slightly limited.  Furthermore, the examiner did not note any signs of painful motion of the Veteran's hips, and his hip flexion ability did not diminish with repetitive movements.

The Veteran's flexion was next measured in October 2013 during a VA physical therapy session.  At that time, the Veteran's hip flexion was measured as being 75 percent of normal flexion.  This would equate to a flexion of, approximately 94 degrees.

Finally, the Veteran's hip flexion was last measured in April 2014, as part of another VA medical examination.  At this time, the Veteran's flexion was measured as once again being 120 degrees.  Once again, the examiner did not note any signs of painful motion in the Veteran's hips, and the Veteran' did not demonstrate any decreased flexion after repetitive movement of his hip.  

These being the Veteran's documented hip flexion findings, the record clearly does not warrant a compensable rating under DC 5252.  Again, DC 5252 requires that a claimant's hip flexion be limited to 45 degrees or less in order to be compensable.  The Veteran's left hip flexion has never approached such limitation, and so the Veteran is not entitled to a compensable rating under DC 5252.  

Further, as both the April 2013 and April 2014 examiners found the Veteran not to experience any functional loss because of his hip disability, and the record contains no contradictory evidence, a non-compensable rating is appropriate under this DC.  See DeLuca, 8 Vet. App. 204.



B. Limitation of Abduction, Adduction and Rotation of the Left Hip.

The Veteran's left hip disability is also rated under DC 5253, which discusses limitation of the abduction, adduction and rotation of the Veteran's hip.  Specifically, this DC provides a 10 percent rating when the Veteran's limitation of rotation of the hip is such that he cannot toe-out more than 15 degrees with the affected leg.  A 10 percent rating may also be granted when the Veteran's hip adduction is such that he is unable to cross his legs.  A 20 percent rating, the maximum rating contemplated by this DC, is provided when the Veteran's hip abduction is limited to 10 degree, (motion lost beyond 10 degrees).

In this case, the Veteran's abduction was first measured during the April 2013 VA examination.  At this time, the examiner found the Veteran's abduction to be limited to 100 degrees.  The examiner also found that the Veteran could cross his legs, and that he could toe-out more than 15 degrees with the left leg.  Once again, the examiner noted no signs of painful motion during these tests, and the Veteran's abilities did not change with repetition.  

These tests were then repeated during the April 2014 examination.  At this time, the Veteran's left hip abduction was found to be limited to 40 degrees.  The examiner also found the Veteran capable of crossing his legs and performing a toe-out to more than 15 degrees with the left leg.  Here too, the examiner found no signs of painful motion during these tests, and the Veteran's abilities did not decrease after repetition of the tests.  

These being the only instances in which the relevant tests were performed on the Veteran, with respect to DC 5253, the Board finds that a noncompensable rating is also appropriate under this DC.  The Veteran has been measured to have abduction greater than 10 degrees; he can cross his legs, and he can perform a toe-out to more than 15 degrees with his left leg.  Such findings are not disputed in the record, and again the record contains no indication that the Veteran experiences any functional loss because of this symptom, and so the Veteran is appropriately rated as noncompensable under this DC as well.  

C. Additional Diagnostic Code Ratings.

As was stated above, the Veteran is currently rated under DCs 5252 and 5253; however, other DCs are also relevant to the Veteran's left hip claim.  Specifically, the Board notes DC 5250, which concerns ankylosis of the hip.  However, the record contains no evidence that the Veteran has ever experienced ankylosis of the hip.  Accordingly, this DC is not applicable to the Veteran's claim.

That said, the record does contain some evidence that the Veteran's left hip extension is limited to some degree.  DC 5251 provides a 10 percent rating if the Veteran's hip extension is limited to 5 degrees or less.  No higher ratings are available under this DC.  In this case, the Veteran's left hip extension was measured in April 2013 as being limited to 30 degrees, without any signs of painful movement or a decrease in functioning after repetition.  Then in October 2013 the Veteran's hip extension was measure as being 75 percent of normal, and in April 2014, the VA examiner measured the Veteran's hip extension as being limited to 20 degrees without any indication of painful motion of a decrease in functioning after repetition.  Accordingly, although the Veteran's left hip extension is limited to some degree, it is also not compensable under DC 5251.

Finally, the Board notes that the record contains evidence that the Veteran's left hip disability constitutes osteoarthritis.  Specifically, the record contains two statements from the Veteran's private physician in May 2010.  In these statements, the Veteran's physician states that the Veteran has "degenerative left sided arthritis" and/or "osteoarthritis".  However, these statements contain no objective medical evidence to support these conclusions. This diagnosis is then repeated several times throughout the record as part of the Veteran's medical history.

That said, DC 5003 discuses degenerative arthritis.  This listing directs that cases of degenerative arthritis are to be rated based on the limitation of motion of the particular joint in question, in this case, the hip.  The DC goes on to state that when such limitations of motion are noncompensable under their respective DCs, a 10 percent rating may be assigned for each major joint, or group of minor joints, with limitations of motion because of degenerative arthritis.  However, DC 5003 also directs that degenerative arthritis must be established by x-ray evidence.  

In this case, the claims file does contain conclusions from the Veteran's private physician that he has degenerative arthritis, but these conclusions are not supported by any radiographic imaging.  Such radiographic imaging of the Veteran's hip was conducted as part of the April 2013 VA medical examination.  This examination revealed no fracture or malalignment, and the Veteran's hip joints were found to be normal.  Ultimately, this examination was interpreted as showing a "normal pelvis and hips".  This finding corroborated the finding of an x-ray examination in November 2010, which also found normal joint spaces and an overall normal pelvis.  
Because the Veteran's degenerative arthritis has not been confirmed by radiographic imaging, the Board finds that DC 5003 does not apply to the Veteran's left hip claim.  Furthermore, as no other diagnostic codes are relevant to the facts of this claim, the Board finds that the Veteran is most properly rated under DCs 5251, 5252, and 5253, all of which would yield an noncompensable rating, even considering the factors contemplated in DeLuca v. Brown, as detailed above.

With respect to the provisions of 38 C.F.R. § 4.59, as the Veteran's motion of the joint is without pain in that joint, a compensable rating under this regulation is not warranted.  

III. Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hip disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not contended, and there is no medical evidence that suggests, that his left hip disability renders him unable to obtain, or sustain, gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran, nor by the record in regard to the rating issue before the Board.

In summation, as the preponderance of the evidence is against the claim for an initial compensable rating, the benefit of the doubt rule does not apply, and the Veteran's claim for an initial compensable rating of his left hip disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Entitlement to an initial compensable rating for the Veteran's left hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


